Citation Nr: 9903461	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  96-47 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Associate Counsel


INTRODUCTION

The veteran had active service from October 1951 to May 1972.  
This appeal arises from a September 1996 rating decision of 
the Columbia, South Carolina, Regional Office (RO).  In this 
decision, the RO denied service connection for sleep apnea.  
The veteran appealed this decision.

In February 1998, the Board of Veterans' Appeals (Board) 
remanded this case to conduct further development of the 
veteran's military and medical records.  It has now returned 
for final appellate consideration.


FINDINGS OF FACT

The veteran has not submitted evidence to show a plausible 
claim for service connection for sleep apnea.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for sleep 
apnea.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background.


The veteran filed a claim for service connection for sleep 
apnea in June 1995.  He claimed that he had chronic problems 
with his sleep while in the military.  Because he continually 
woke up while sleeping, he alleged that he was in a constant 
state of tiredness.  He also alleged that his loud snoring 
caused problems with his roommates.  The veteran claimed that 
this disorder was not diagnosed until he had been treated at 
a state university hospital.  He alleged that he had 
undergone a surgical procedure to remove a piece of bone in 
his nose in order to alleviate his symptoms.  The veteran 
noted that this procedure only worked temporarily.  

In July 1996, U. S. Department of Veterans Affairs (VA) 
medical records dated from March 1993 to June 1996 were 
associated with the veteran's claims file.  These records 
noted the treatment of the veteran's visual acuity, toenails, 
and prostate complaints.  The veteran was given a VA 
pulmonary consultation in April 1996.  He claimed that he had 
been diagnosed with sleep apnea in the late 1980's after 
receiving two sleep studies.  The assessment noted obvious 
symptoms of sleep apnea.  A VA sleep study was given to the 
veteran in May 1996.  This study determined that the veteran 
had obstructive sleep apnea.  

The veteran's service medical records were received in late 
July 1996.  He was given a comprehensive physical examination 
at the time of his enlistment into the military in October 
1951.  The veteran provided a medical history in which he 
denied frequent trouble sleeping.  On examination, his nose, 
sinuses, mouth, throat, and lungs were all found to be 
normal.  Another physical examination was provided to the 
veteran in July 1954.  He again denied any trouble with his 
sleep.  A subsequent examination failed to note any findings 
regarding the veteran's ear, nose, and throat (ENT) system.  
In preparation for a physical examination in July 1955, the 
veteran denied any trouble with his sleep.  He did report 
having a tonsillectomy that was performed in 1937.  On 
examination, it was reported that his tonsils were 
enucleated.  Otherwise, his nose, sinuses, mouth, throat, and 
lungs were normal.  The physician reported that the veteran 
had not suffered any complications or sequelae from his 
tonsillectomy.  Another comprehensive physical examination 
was provided to the veteran in October 1966.  This 
examination reported that the veteran's nose, sinuses, mouth, 
throat, and lungs were normal.  A service medical record 
dated in March 1967 noted the veteran's complaints of 
nervousness and trouble sleeping.  No diagnosis was reported.  
The veteran was given a comprehensive physical examination in 
October 1971 in preparation for his retirement from active 
service.  He specifically denied any medical history 
involving frequent trouble sleeping.  On examination, his 
nose, sinuses, mouth, throat, and lungs were normal.  

The veteran was afforded a VA general medical examination in 
August 1996.  His complaints included difficulty sleeping.  
It was reported that the veteran had received a pulmonary 
function test that had revealed a possible large airway 
obstruction in the trachea.  The diagnoses included 
obstructive sleep apnea.  

A VA ENT examination was also provided to the veteran in 
August 1996.  He claimed that he had received private 
treatment in the 1970's that had diagnosed him with sleep 
apnea.  This treatment resulted in a septoplasty that did not 
completely relieve his apnea symptoms.  His complaints 
included snoring, nasal drainage, intermittent obstructive 
symptoms, apnea spells, and daytime hypersomnolence.  The 
veteran claimed that he napped during the day and that his 
apnea symptoms had resulted in an automobile accident after 
he had fallen asleep while driving.  He also noted that his 
divorce could have possibly been the result of his heavy 
snoring and hypersomnolence.  The diagnosis was obstructive 
sleep apnea with persistent symptoms.  It was recommended 
that further evaluation of the veteran's medical records be 
done in order to determine whether further surgical 
intervention was appropriate.  

By rating decision of September 1996, the RO denied the 
veteran's claim for service connection for sleep apnea.  It 
was determined that there was no objective evidence of record 
to indicate that the veteran's sleep apnea occurred during 
his military service.  The RO found that the first diagnosis 
for sleep apnea was more than 20 years after the veteran had 
separated from the military.  

The veteran filed a notice of disagreement in October 1996 
with the RO's decision.  He claimed that he had experienced 
several episodes of serious problems with sleep apnea during 
his military service.  The veteran alleged that his sleep 
apnea had caused problems with him falling asleep on the job 
and being constantly fatigued.  He noted that this fact may 
not have been reported in his service medical records, but it 
would have been reported in his military personnel records.  
The veteran asserted that this problem was never diagnosed as 
sleep apnea while in the military and, instead, his 
supervisors assumed he was malingering.

At his hearing on appeal in April 1997, the veteran testified 
that his sleep pattern consisted of loud snoring, interrupted 
breathing, and then he would catch his breath.  The veteran 
asserted that he was unable to breathe through his nose and 
could only breathe through his mouth.  He claimed that his 
sleep would repeatedly be interrupted by his apnea symptoms.  
The veteran alleged that he had previously been told by his 
spouse and others that his snoring sounded like a train.  He 
claimed that after he would stop breathing during his sleep, 
his spouse would worry that he could not start again.  It was 
asserted that his snoring had become so loud that his spouse 
was forced to sleep in another room.  The veteran alleged 
that while in the military he would become tired because of 
his lack of sleep.  This resulted in him falling asleep on 
the job.  He claimed that he was verbally reprimanded "a 
good bit" by his superiors for this behavior.  The veteran 
also asserted that his snoring had caused a couple of 
incidents with other servicemembers while staying in the 
barracks.  He acknowledged that these disciplinary actions 
were not documented and only consisted of verbal reprimands.  
The veteran also reported that he had snored all his life.  
The Hearing Officer requested that the veteran submit 
statements from fellow servicemembers to help verify his 
claimed symptoms and disciplinary actions that had resulted 
from sleep apnea.  It was also requested that the veteran 
submit his private medical records and obtain a physician's 
opinion expressing a medical nexus between the veteran's 
sleep apnea and his military service.  

The veteran was notified of the VA Hearing Officer's decision 
in a supplemental statement of the case (SSOC) issued in July 
1997.  It was determined that there was no objective evidence 
that the veteran suffered with a sleep apnea disorder while 
serving in the military.  Based on this lack of evidence, the 
veteran's claim for service connection was denied.

In a remand of February 1998, the Board requested that the RO 
obtain the veteran's service personnel records and request 
the veteran to provide the appropriate release forms in order 
to obtain his private medical records.  By letters of March 
and April 1998, the RO requested that the veteran provide the 
dates of both his private and VA medical treatment.  This 
letter was sent to the veteran's last known address.  He was 
also requested to fill out and submit the appropriate release 
forms so that his private medical records could be obtained 
by the VA.  The veteran was informed that his cooperation was 
essential and that this information should be provided within 
60 days.  

In an undated reply from the veteran, he returned the VA 
release form with the names of the medical facilities that 
had provided treatment.  However, this form was not completed 
in that the veteran had failed to provide the address of the 
private facility and dates of treatment.  This form was 
returned to the veteran in June 1998 at his last known 
address with a letter from the RO.  In the letter, the RO 
notified the veteran that he had failed to complete the VA 
release form as requested.  He was asked to completely fill 
out all blocks on the form and return it to the RO within 60 
days, if possible.  The veteran was again informed that his 
cooperation in this matter was essential.  The RO received no 
response from this letter.

The veteran's service personnel records were received in 
April 1998.  It was reported that the veteran had received a 
disciplinary action in October 1956 that had resulted in the 
reduction of one grade of rank.  However, the veteran's 
character and efficiency were noted during this period, and 
later, as either very good or excellent.

In a SSOC issued in August 1998, the RO noted that the 
veteran had not responded to its request for further medical 
information.  It was also noted that the veteran's service 
personnel records did not report any disciplinary action due 
to falling asleep on duty.  His claim for service connection 
for sleep apnea was denied since the evidence did not 
corroborate his claim that this disorder was the result of 
his military service.  

The veteran's representative submitted a VA Form 646 in 
November 1998.  It was reported by the representative that 
the veteran received ongoing treatment from a private 
healthcare giver.  The representative contended that this 
private medical evidence could determine the etiology of the 
veteran's sleep apnea.




II.  Applicable Criteria.

In order to grant service connection, the facts, as shown by 
the evidence, must establish that the claimed disability 
resulted from an injury or disease incurred while in service, 
or that a preexisting injury or disease was aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  

A claimant for benefits under a law administered by the 
Secretary of the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Thus, the 
threshold question to be answered is whether the veteran has 
presented a well-grounded claim; that is, a claim which is 
plausible.  If he has not presented a well-grounded claim, 
his appeal must fail.  There is no duty to assist him further 
in the development of his claim, as any such additional 
development would be futile.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a) (West 
1991).  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  To 
be well grounded, a claim must be accompanied by supportive 
evidence, and such evidence must justify a belief by a fair 
and impartial individual that the claim is plausible.  Where 
the determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well-grounded claim requirement of 38 U.S.C.A. 
§ 5107(a) (West 1991).  Lathan v. Brown, 7 Vet. App.  359 
(1995).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  Under 38 C.F.R. § 3.303(b) (1998), a 
well-grounded claim exists if competent evidence of 
continuity of symptomatology is of record (lay or medical 
evidence) and a nexus (lay or medical evidence) is 
established between the post-service symptoms and a current 
disability.  Savage v. Gober, 10 Vet. App. 488 (1997).


III.  Analysis.

Initially, the undersigned notes that the veteran's private 
medical records have not been obtained.  It is further noted 
that the VA ENT examiner of August 1996 reported that he had 
not reviewed these records prior to the veteran's 
examination.  This case was specifically remanded in February 
1998 in order to obtain this evidence.  A review of the 
claims file indicates that the RO complied with the Board's 
instructions to request this information and obtain the 
appropriate release forms. 

There were three attempts of record in which the VA tried to 
obtain the veteran's private medical records.  The first was 
at his hearing on appeal in April 1997.  At that time, a VA 
Hearing Officer specifically requested that the veteran 
submit this evidence and a nexus to establish his claim for 
service connection.  Subsequent to the Board's remand in 
February 1998, two more attempts were made by letter to the 
veteran's last known address.  These attempts resulted in an 
incomplete release form and no further response from the 
veteran.  The Court of Veterans Appeals (Court) held in Wood 
v. Derwinski, 1 Vet. App. 190 (1991), that the VA's duty to 
assist does not allow a claimant to act passively when he or 
she may have information that is essential in obtaining 
relevant evidence.  The record also indicates that the 
veteran was informed about the relevance this evidence had to 
his claim.  The importance of this evidence was expressed 
directly to the veteran at his hearing on appeal and in the 
February 1998 remand.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Based on the above circumstances, the undersigned is 
satisfied that all reasonable efforts have been extended to 
obtain the veteran's private medical records and, thus, no 
further assistance is required to comply with the VA's duty 
to assist as mandated by 38 U.S.C.A. § 5107(a). 

The veteran has claimed that the symptoms of his sleep apnea 
first occurred during his military service.  He has also 
asserted that these symptoms interfered with his performance 
in the military that resulted in disciplinary action that 
could have been noted on his service personnel records.  The 
veteran alleged that he was first treated for these problems 
at a private medical facility in the 1970's.  

The only objective evidence of sleep interference during the 
veteran's military service was an entry on the service 
medical record of March 1967.  It was reported that the 
veteran complained of sleeplessness and nervousness.  The 
examiner failed to note a diagnosis.  However, subsequent to 
this entry, the veteran specifically denied any history of 
sleep problems in a medical history taken during his 
separation examination in October 1971.  The veteran's VA 
medical histories report that his sleep apnea was not 
diagnosed until many years after separation from active 
service.  There is no medical opinion of record that has 
linked the veteran's sleep apnea with his military service.

A review of the veteran's service personnel records also 
fails to verify any problems with sleep apnea.  This evidence 
shows that the veteran was formally disciplined on one 
occasion in October 1956.  However, the circumstances for 
this disciplinary action are not reported.  Subsequent 
entries in the veteran's records indicate that his 
performance was considered excellent.  This evidence does not 
indicate a documented, ongoing problem with the veteran's 
work performance.

The veteran has claimed that his sleep apnea started during 
his military service.  As a lay person, the veteran is 
competent to provide evidence regarding symptomatology.  
However, he is not competent to provide evidence on the 
severity or etiology of a disability.  Zang v. Brown, 8 Vet. 
App. 246 (1995); See Godfrey v. Brown, 7 Vet. App. 398 
(1995).

Without objective evidence that the veteran's sleep apnea was 
manifested during his active service, or a medical opinion 
linking this disability to his military service, there is no 
basis to find a well-grounded claim under the Caluza 
decision.  

In order to establish a well-grounded claim, the veteran's 
assertions are presumed to be credible.  However, if these 
assertions are inherently incredible or beyond the claimant's 
competency, then they do not have to be accepted by the VA.  
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  The veteran 
has asserted, many years after his separation from the 
military, that his sleep apnea symptoms existed while he was 
in the active service.  However, his claims of in-service 
symptomatology are directly refuted by the contemporaneous 
objective medical evidence.  During his military service, the 
veteran specifically denied having these symptoms.  This 
contemporaneous evidence is found to be persuasive and render 
the veteran's claims of continual symptomatology inherently 
incredible.  

Under these circumstances, the undersigned concludes that the 
veteran has not met his initial burden of submitting evidence 
of a well-grounded claim as is required by the Court's Caluza 
and Savage decisions.  In the absence of a well-grounded 
claim, there is no duty to assist the veteran further in the 
development of the claim.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).  If a claim is not well-grounded, the Board does not 
have jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  Therefore, service connection for sleep 
apnea is denied.  


ORDER

Evidence of a well-grounded claim not having been submitted 
with respect to the issue of service connection for sleep 
apnea, the appeal is denied.


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals
	(CONTINUED ON NEXT PAGE)

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 4 -


